ALVIN K. HELLERSTEIN
UNITED STATES DISTRICT JUDGE
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
S00 PEARL STREET
NEW YORK, NY 10007-1581

(212) 805-0152

TO: Concerned Parties

FROM: Brigitte Jones, Courtroom Deputy Date: 7/16/2020
by Order of Judge Alvin K. Hellerstein

Franco Perez v. Super Gourmet Food Corp., et al. — 16 Civ. 4375(AKH)
The status conf. previously scheduled for Jujry 17, 2020 is hereby adjourned.

You are hereby notified that you are required to appear for a status conf.

Date : July 24, 2020
Time: 10:00 a.m.

Counsel will be contacted once all the details for the video conferencing is
finalized.

So Ordered,

 

Alvin K. Hellerstein, U.S.D.J.
